DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 8, and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 6, the Applicant claims in lines 2-3 “within one end plate, by arbitrary combining, electrical connections comprising at least one hundred irregular tabs” There is no disclosure at all in the Applicants specification disclosing “at least one hundred irregular tabs connected to a single end plate”.
Dependent claims 13 and 14 are also rejected since they depend on claim 6
Regarding claim 8, the Applicant claims in lines 1-2 “a step of using at least ten layers of winding of said tabless-style electrode in enabling said beneficial electrical connections within a single end plate” There is no disclosure at all in the Applicants specification disclosing “at least 10 layers wound to a single end plate” or any electrode in general comprising at least ten layers.
Dependent claims 10-12 are also rejected since they depend on claim 8.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in lines 2-3, and Claim 5 lines 5-7 it is unclear what is meant by the limitation “a step of enabling a tabless-style electrode to comprise irregular tabs” and “at least a face of a first irregular tab of said tabless style electrode”  It is unclear how a “tabless-style” electrode can comprise tabs.  For the purposes of examination, the electrode is considered to be an electrode comprising tabs.
Dependent claims 2-14 are rejected since they depend on independent claims 1 and 5.
Regarding Claim 8, lines 1-2 it is unclear what is meant by limitation “a step of using at least ten layers of winding of said tabless-style electrode in enabling said beneficial electrical connections within a single end plate”.  It is unclear if the “tabless-electrode” is wound 10 times or if it has 10 distinct layers.
Dependent claims 10-12 are rejected since they depend on independent claim 8.
Regarding claims 11 and 12, in lines 1-3 of claim 11 and discussion of “irregular tab elements” in claim 12 it is unclear what is meant by the limitation “a central irregular tab element of said tabless-style electrode has face-to-face electrical contact with at least four other irregular tab element faces.” wherein claim 10 which both of these claims depend on refers to just irregular tabs.  It is unclear what the difference is between the limitations “irregular tab element” and “irregular tabs”.
Regarding claim 15 in line 3, it is unclear what is meant by the limitations “wider than average tab” and “a narrower than average tab”.   Applicant provided no guidance in the specification on what an “average tab” is.  
Dependent claims 16-19 are rejected since they depend on independent claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitani et al. (US 2011/0229747, hereinafter Mitani).
Regarding claim 1, Mitani discloses a method comprising a step of enabling a tabless-style electrode to comprise irregular tabs (Fig. 2, 3 Abstract, para. 68, 69), said system comprising tabless-style electrode comprising irregular tabs rendered into arbitrary combinations comprising electrical connections in jelly roll end-plate. (extension tabs 16 in Fig. 2, 3, 8 and para. 67-69 are connected to the end plate 27 and are considered to be “a narrower than average tab” making them irregular)
Regarding claims 2 and 3, Mitani discloses the method of claim 1 as shown above, and Mitani further discloses a step of enabling said irregular tabs to arise within said tabless-style electrode wherein a double sided coating is applied to the electrode and a roller is used to manipulate  at least one tabless-style electrode without the use of tab welding or etching (para. 57, 59 where rollers are utilized in manufacturing the double coated electrodes with the irregular tabs.  Even though Mitani discusses the tabs being welded together after the electrodes are formed, there is no welding or etching present in the step of “enabling said irregular tabs to arise within said tabless-style electrode”).
Regarding claim 4, Mitani discloses the method of claim 1 as shown above, and Mitani further discloses further comprising a step of enabling said irregular tabs to comprise at least one of a variety of irregular configurations and a front face and rear face aspect (where extension tabs 16 in Fig. 2, 3, 8 and para. 67-69 are connected to the end plate 27 and are considered to be “a narrower than average tab” making them irregular in which they comprise front and rear faces).
Regarding claim 5, Mitani discloses method for providing tab-enabled beneficial electrical connections within the end plate of a jelly roll of battery material(Fig. 2, 3 Abstract, para. 68, 69),  said method comprising a step of winding within said jelly roll at least one tabless-style electrode (positive electrode 11 being wound in para. 56, 57) wherein said winding establishes within said jelly roll end plate at least one face-to-face electrical connection comprising in said connection at least a face of a first irregular tab of said tabless-style electrode (para. 56, 57, 59, 68, 69 wherein the positive electrode mixture layer 11b of the tab/lead 16 connected to end plate 27 is considered to be the “first irregular tab), rendered by arbitrary combination into beneficial electrical contact with at least a face of at least a second irregular tab of said same electrode within said same wound jelly roll of battery materials end plate (para. 56, 57, 59, 68, 69 wherein the positive electrode sheet layer 11a of the of the tab/lead 16 is considered to be the “second irregular tab” which is electrically connected to the first and is part of the same electrode).
Regarding claim 7, Mitani discloses the method of claim 5 as shown above, and Mitani further discloses further comprising a step of using, within winding of a jelly roll of battery materials, a plurality of tabless-style electrodes. (Fig. 2, 3, 8 and para. 56, 67-69 where there is a plurality of “tabless-style” electrodes wound together)
Regarding claim 9, Mitani discloses the method of claim 5 as shown above, and Mitani further discloses, further comprising a step of-comprising said winding using irregular tabs comprising different widths, lengths, and irregularities of shape. (extension tabs 16 in Fig. 2, 3, 8 and para. 67-69 are connected to the end plate 27 where some tabs can be “a narrower than average tab” and other tabs being “wider than average tab” making them different irregularities).
Regarding claim 15, Mitani discloses method for configuring a cylindrical battery comprising a step of configuring at least one electrode to comprise irregularities (Fig. 2, 3 Abstract, para. 68, 69), said irregularities comprising at least one of: a narrower than average tab (extension tabs 16 in Fig. 2, 3, 8 and para. 67-69 are connected to the end plate 27 and are considered to be “a narrower than average tab” making them irregular) wherein said tabs are further configured within electrical combinations/connections within winding of end plate of said battery, said winding comprising at least a second layer of said irregularly-tabbed electrode layered onto at least a preceding first layer of said same irregularly-tabbed electrode wound in end plate. (para. 56, 57, 59, 68, 69 wherein the positive electrode mixture layer 11b of the tab/lead 16 connected to end plate 27 is considered to be the “first irregular tab/layer is layered on to the positive electrode sheet layer 11a of the of the tab/lead 16 which is considered to be the “second irregular tab” which is electrically connected to the first and is part of the same electrode).
Regarding claim 16, Mitani discloses the method of claim 15 as shown above, and Mitani further discloses, at least one step of list: applying coating of active materials comprising single-side electrode coating, applying coating of active materials comprising double-side electrode coating, manipulating at least one electrode comprising use of rollers, manipulating at least one electrode comprising use of electrode-in-tension process, heat drying of at least one electrode, wet coating of at least one electrode, dry coating of at least one electrode. (para. 57, 59 where rollers are utilized in manufacturing the double coated electrodes with the irregular tabs)
Regarding claim 17, Mitani discloses the method of claim 16 as shown above, and Mitani further discloses a step of using said cylindrical battery for at least one of automotive use and energy use. (para. 8, 9 where the batteries are used for energy storage use)
Regarding claim 18, Mitani discloses the method of claim 16 as shown above, and Mitani further discloses comprising step of inducing at least one previously tabless area of at least one electrode to comprise at least one irregular tab, said induced irregular tab occurring within said electrode in association with at least one of electrode-related steps of list: processing, manipulating, coating, heating, wetting, drying, using rollers on electrode, using tension on electrode.(para. 57, 59 where rollers are utilized in manufacturing the electrodes with the irregular tabs)
Regarding claim 19, Mitani discloses the method of claim 15 as shown above, and Mitani further discloses step of enabling said cylindrical battery to comprise at least one of smooth power supply and heat sink function (para. 8, 9 where the functional battery is enabled to comprise “smooth power supply” which can be performed by a functional battery).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mitani et al. (US 2011/0229747, hereinafter Mitani).
Regarding claim 6, Mitani discloses the system of claim 5 as shown above, However,  Mitani does not specifically disclose a step of using said winding of said tabless-style electrode to comprise, within one end plate, by arbitrary combining, electrical connections comprising at least one hundred irregular tabs. Mitani does disclose that different types of secondary batteries can be manufactured differently for different applications (para. 2-4 and 38).  It would be obvious to one of ordinary skill in the art at the time of filing to have more electrodes and tabs (at least one hundred) in larger batteries used for larger applications. A mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 13, Mitani discloses the method of claim 6 as shown above, and Mitani further discloses least one step of list: applying double-sided coating to at least one tabless-style electrode, using in-tension tabless-style electrode processing, using dry powder process for tabless-style electrode coating, using wet process for tabless-style electrode coating, using heat drying for tabless-style electrode, using roller to manipulate at least one tabless-style electrode. (para. 57, 59 where rollers are utilized in manufacturing the double coated electrodes with the irregular tabs)
Regarding claim 14, Mitani discloses the method of claim 13 as shown above, and Mitani further discloses a step of using said tabless-style electrode comprised end plate configuration to benefit at least one of battery heat management and battery efficiency . (Fig. 2, 3 Abstract, para. 8, 9, 68, 69 where the functional secondary battery benefits “battery efficiency” which can be benefitted by a functional battery where electrode tabs are connected to collector end plates).
Regarding claim 8, Mitani discloses the system of claim 5 as shown above, However,  Mitani does not specifically disclose a step of using at least ten layers of winding of said tabless-style electrode in enabling said beneficial electrical connections within a single end plate.  Mitani does disclose that different types of secondary batteries can be manufactured differently for different applications (para. 2-4 and 38).  It would be obvious to one of ordinary skill in the art at the time of filing to have more layers of electrodes being wound together and tabs (at least ten) in larger batteries used for larger applications. A mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claims 10 and 11, Mitani discloses the method of claim 8 as shown above, and Mitani further discloses a step of establishing beneficial electrical face-to- face contact comprising at least one electrically interconnected group of irregular tabs deriving from at least three of said wound layers of said tabless-style electrode within said jelly roll end plate wherein a central irregular tab element of said tabless-style electrode has face-to-face electrical contact with at least four other irregular tab element faces (tabs 16 in Fig. 2, 3, 8 and para. 67-69 which a central tab element can have face to face contact with other tabs at least four faces).
Regarding claim 12, Mitani discloses the method of claim 11 as shown above, and Mitani further discloses further comprising a step wherein said at least one assembly comprises face-to-face electrical contact of at least two faces of irregular tab elements onto upper face of said central irregular tab element, and simultaneously face-to-face electrical contact of at least two other faces of other irregular tab elements of said same electrode onto lower face of said central irregular tab element. (tabs 16 in Fig. 2, 3, 8 and para. 67-69 which a central tab element can have face to face contact with other tabs at least four faces where the top of the central tab can meet with two other tabs upper faces and the bottom of the central tab can meet with two other tabs lower faces).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962. The examiner can normally be reached Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK A CHERNOW/Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729